Title: To George Washington from Henry Knox, 10 March 1788
From: Knox, Henry
To: Washington, George



My dear Sir
New York 10 of March 1788

Your favor of the 11th ultimo was duly received. The publication signed Publius is attributed to the joint efforts of Mr Jay, Mr Maddison and Colo. Hamilton It is highly probable that the general conjecture on this case is well founded.
I have not written to you since the untoward event of New Hampshire⟨.⟩ The conduct of the convention was so contrary to expectations of every person who conceived themselves informed

of the dispositions of that State, that I knew not what to write.
I have received a letter from President Sullivan in which he says that the adjournment will be attended with the hapiest consequences, and that the convention in their next session will adopt the constitution by a majority of three to one.
The business in this state is critically circumstanced, and the parties nearly balanced—The issue will depend greatly on the industry of the different sides—I am apprehensive that the antifederalists will be the most indefatigable. The federalists say they shall have a small majority certainly—but it is to be apprehended that their confidence will prove highly injurious to the cause—Nothing has been received from Rhode Island that can give any immediate hopes that that state will endevor to establish a different character.
I beg the favor that you would present Mrs Knox and myself to Mrs Washington—and my Compliments to Colo. Humphreys—I am my dear Sir with great sincerity Your most affectionate humble Servant

H. Knox

